Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered September 27, 1983, convicting him of attempted murder in the second degree, robbery in the first degree (two counts), robbery in the second degree, assault in the first degree, burglary in the first degree (two counts), attempted burglary in the second degree, criminal possession of stolen property in the third degree (two counts), criminal possession of a controlled substance in the seventh degree, possession of burglar’s tools, and resisting arrest (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed (see, People v Pellegrino, 60 NY2d 636; People v Harris, 61 NY2d 9; People v Kazepis, 101 AD2d 816). Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.